Order of the Appellate Term, Second Judicial Department, dated February 2, 1968, reversed, on the law, without costs, and order of the Civil Court of the City of New York, Queens County, entered August 22, 1967, denying plaintiff’s motion for summary judgment, affirmed, on the dissenting opinion at the Appellate Term. (Chase Manhattan Bank [Nat. Assn.] v. McLeish, 55 Misc 2d 1009, 1014.) Christ, Acting P. J., Brennan, Hopkins and Munder, JJ., concur; Rabin, J., dissents and votes to affirm the order of the Appellate Term.